Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1 and 2 are presented for examination.
Claims 3-18 were cancelled.
Claims 1 and 2 were amended.
This is a Final Action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 13-16 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2016/0179867) in view of Kalhan et al. (US 2018/0004795)

With respect to claim 1, Li teaches, A computer-implemented method (CIM) comprising:
receiving first component data indicating that a first component is used to effect changes to a first database (Paragraph 48 – a client issues series of request (first component data) in a established database session (first component)  Paragraph 17 -  database server 104  applies, to the buffered data in database buffer cache 106 (a first database), changes indicated by the database commands), logging a plurality of change operations on the first database to obtain a first database change log (Paragraph 17 – “log writer” process of database server 104 also writes, to redo log files 110, redo records that indicate the changes to data blocks that database server 104 applied to the buffered data);
determining a first usage state of a first component that is used to make changes to the first database based, at least in part, upon the first database change log (Paragraphs 0048 – teaches the usage state (i.e. current state) which is used to make changes to the database during the session, redo log)
Li does not teach or disclose, 
wherein the determination of the first usage state of the first component is based on a software signature type, which allows machine logic to discover use of an application based on changes in the content of the database table(s) used by the application.
However, Kalhan teaches, wherein the determination of the first usage state of the first component is based on a software signature type, which allows machine logic to discover use of an application based on changes in the content of the database table(s) used by the application (Paragraphs 15 -16& 26 – teaches a usage state based on user interaction based on indicators that would indicate active sessions, workers, requests, new requests, resource consumption, these indicators are a database signature, to determine if a database connected to a database instance is active)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Li’s invention to utilize the indicators to determine usage state of the database , because both Li and Kalhan are in the same field of endeavor of database management system and would enhance Li by allowing for deactivating of database instances in which the client is inactive or active to determine if the connection should be deactivated in a proper manner to not lose any data (Paragraph 10, Kalhan).


With respect to claim 2, The combination of Li and Kalhan teach, The CIM of claim 1 wherein:
the software signature type allows machine logic to access the scope of use and therefore differentiate between stand by and full use application instances (Paragraph 26 – teaches the indicators which would affect the scope of use to determine a database instance is inactive (stand by) or active (full use), Kalhan).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/